Title: Benjamin Harrison to Virginia Delegates, 18 October 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
In Council Octo: 18th. 1783.
I received your favor by the last post with its enclosures which shall be laid before the assembly as soon as they meet which I hope will be next week.
The sooner Congress come to a determination on the subject of trade the better as I expect it will be the first thing of consequence that will be taken under consideration by this assembly
I am &c.
B. H.
